36 F.3d 1100
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Paul Larry GRAFF, Appellant,v.John A. THALACKER, Appellee.
No. 94-1412.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 8, 1994.Filed:  September 23, 1994.

Before WOLLMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Paul Larry Graff, an Iowa inmate, appeals the district court's1 dismissal of his 42 U.S.C. Sec. 1983 complaint for failing to state a claim.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of fact or law appears and that an opinion would lack precedential value.  Thus, we affirm the judgment of the district court without further discussion.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Michael J. Melloy, Chief Judge, United States District Court for the Northern District of Iowa